DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                       DREDON D. EDWARD,
                           Appellant,

                                   v.

                        STATE OF FLORIDA,
                             Appellee.

                             No. 4D16-1624

                             [July 27, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Lisa Porter, Judge; L.T. Case Nos. 13-007840CF10A and
13-11036 CF10A.

  Dredon D. Edward, Jasper, pro se.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Jessenia J.
Concepcion, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN and KUNTZ, JJ., and CYNAMON, ABBEY, Associate Judge,
concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.